                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 PATRICK MCDERMID, individually and on
 behalf of all others similarly situated,

         Plaintiff,

 v.                                                   Case No. 2:20-cv-01402-GJP

 INOVIO PHARMACEUTICALS, INC., and
 J. JOSEPH KIM

         Defendants.


                           ORDER GRANTING
                       JOINT MOTION FOR ORDER
      REGARDING DEADLINE FOR DEFENDANTS’ RESPONSES TO COMPLAINT

        Having considered the Parties’ Joint Motion for Order Regarding Deadline for

Defendants’ Responses to Complaint, and for good cause appearing:

        IT IS HEREBY ORDERED that:

        1.      Defendants shall not respond to the existing complaint until after: (i) the Court has

an opportunity to determine whether the existing complaint and any further cases that may be filed

arising out of the same set of facts and circumstances as the existing complaint should be

consolidated into one action, (ii) the Court has entered an order appointing a lead plaintiff and lead

counsel, and (iii) the lead plaintiff files an amended complaint or deems the existing complaint the

operative complaint;

        2.      After the Court has entered an order appointing a lead plaintiff and lead counsel,

the Parties agree to meet and confer and to jointly propose a schedule for the Court’s consideration

regarding: (i) the deadline for filing an amended complaint, and (ii) the deadline for Defendants to




                                                  1
file a response to the complaint, as well as a proposed briefing schedule and hearing date for

motions to dismiss.

       IT IS SO ORDERED.



         April 27, 2020
Dated: _______________________



                                             /s/ Gerald J. Pappert
                                           ________________________________
                                           Judge Gerald J. Pappert




                                              2
